

116 HR 7931 IH: PFAS Interagency Research Coordination Strategy Act
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7931IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Ms. Houlahan (for herself, Ms. Dean, Mr. Lamborn, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Director of the Office of Science and Technology Policy to establish an interagency working group to coordinate Federal activities to advance research and development needed to address PFAS.1.Short titleThis Act may be cited as the PFAS Interagency Research Coordination Strategy Act or the PIRCS Act.2.Interagency body on research related to per- and polyfluoroalkyl substances(a)EstablishmentThe Director of the Office of Science and Technology Policy, acting through the National Science and Technology Council, shall establish an interagency working group to coordinate Federal activities to advance research and development needed to address PFAS.(b)Agency participationThe interagency working group shall include a representative of each—(1)the Environmental Protection Agency;(2)the National Institute of Environmental Health Sciences;(3)the Agency for Toxic Substances and Disease Registry;(4)the National Science Foundation;(5)the Department of Defense;(6)the National Institutes of Health;(7)the National Institute of Standards and Technology;(8)the National Oceanic and Atmospheric Administration;(9)the Department of the Interior;(10)the Department of Transportation;(11)the Department of Homeland Security;(12)the National Aeronautics and Space Administration;(13)the National Toxicology Program;(14)the Department of Agriculture;(15)the Geological Survey;(16)the Department of Commerce;(17)the Department of Energy;(18)the Office of Information and Regulatory Affairs;(19)the Office of Management and Budget; and(20)any such other Federal department or agency as the President considers appropriate.(c)Co-ChairsThe interagency working group shall be co-chaired by the Director of the Office of Science and Technology Policy and a representative from one or more agencies, selected by the Director of the Office of Science and Technology Policy from the list of agencies under subsection (b).(d)Responsibilities of the working groupThe interagency working group established under subsection (a) shall—(1)provide for interagency coordination of federally funded PFAS research and development; and(2)not later than 12 months after the date of the enactment of this Act and every 2 years subsequent, develop or update a strategic plan for Federal support for PFAS research and development that—(A)with respect to the fiscal year for which such strategic plan is to be developed, identifies, by agency, the federally funded PFAS research and development, including the nature and scope of such research and development and the amount of funding associated with such research and development for such fiscal year;(B)identifies scientific and technological challenges that must be addressed to understand and to significantly reduce the environmental and human health impacts of PFAS and to identify cost-effective—(i)alternatives to PFAS that are designed to be safer and more environmentally friendly;(ii)methods for removal of PFAS from the environment; and(iii)methods to safely destroy or degrade PFAS;(C)establishes goals, priorities, and metrics for federally funded PFAS research and development that takes into account the progress of the research and development identified in paragraph (A) and the challenges identified in paragraph (B); and(D)develops an implementation plan for Federal agencies.(e)ConsultationIn developing the strategic plan under subsection (d), the interagency working group shall consult with States, Indian Tribes, territories, local governments, appropriate industries, institutions of higher education, and nongovernmental organizations with expertise in PFAS research and development, treatment, management, and alternative development.(f)Annual reportFor each fiscal year beginning with fiscal year 2022, not later than 90 days after submission of the President’s annual budget request for such fiscal year, the interagency working group shall prepare and submit to Congress a report that includes—(1)a summary of federally funded PFAS research and development for such fiscal year and the preceding fiscal year, including a disaggregation of spending for any agency that has funded PFAS research; and(2)a description of how the Federal agencies under paragraph (1) are implementing the strategic plan described in subsection (d).(g)SunsetThe interagency working group established under subsection (a) shall terminate 6 years after the date on which such working group is established.(h)PFAS research and developmentThe term PFAS research and development includes any research or project that has the goal of accomplishing the following:(1)The removal of PFAS from the environment.(2)The safe destruction or degradation of PFAS.(3)The development and deployment of safer and more environmentally friendly alternative substances that are functionally similar to those made with PFAS.(4)The understanding of sources of environmental PFAS contamination and pathways to exposure for the public.(5)The understanding of the toxicity of PFAS to humans and animals.(6)Any other research project or goal that the Director determines appropriate.